—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting solicitation and conspiracy to introduce narcotics into a correctional facility. The charges arose out of an investigation that was conducted after two letters written by petitioner to a recipient called “Nena” were returned to the facility as undeliverable. The letters contained thinly disguised instructions regarding Nena’s delivery of drugs to the facility and how she was to receive payment. She was told to call the telephone number of the mother of an inmate housed in petitioner’s dormitory who was suspected of involvement in drug-related activities. Included in the evidence presented at petitioner’s disciplinary hearing were the misbehavior report, the testimony given by the correction sergeant who conducted the investigation into this matter and copies of various letters exchanged between petitioner and Nena. This was sufficient to constitute substantial evidence supporting the determination of petitioner’s guilt (see Matter of Herrera-Martinez v Selsky, 294 AD2d 633, 634 [2002]; Matter of Casiano v Coughlin, 233 AD2d 642, 643 [1996], lv denied 89 NY2d 808 [1997]). Petitioner’s testimony that the letters concerned his efforts to purchase groceries to be delivered by Nena presented issues of credibility that the Hearing Officer was free to resolve against him (see Matter of Gutierrez v Selsky, 294 AD2d 641, 642 [2002]; Matter of Jackson v Portuondo, 287 AD2d 847, 848 [2001]). The remaining issues raised by petitioner, including his allegations of hearing officer bias, have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.